 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 INTERNATIONAL PROPERTY                                  Case No.: 2:19-cv-01108-APG-CWH
   HOLDINGS, LLC,
 4                                                        Order Referring Case to Bankruptcy
         Plaintiff                                                      Court
 5
   v.
 6
   6635 W. OQUENDO, LLC, et al.,
 7
         Defendants
 8

 9         In light of the parties’ status report (ECF No. 5), and in view of the bankruptcy court’s

10 familiarity with the background of this dispute, I refer this matter to the bankruptcy court. This

11 referral includes the question of whether this matter was properly removed to this court in the

12 first instance.

13         IT IS THEREFORE ORDERED this case is REFERRED to the bankruptcy court in case

14 number BK-S-17-15953-LED, In re: 6635 W. Oquendo, LLC.

15         DATED this 29th day of July, 2019.

16

17
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
